               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


DEMETRYE WILKINS,                       3:17-cv-01099-BR

          Plaintiff,                    OPINION AND ORDER

v.

BRANDMAN UNIVERSITY,

          Defendants.


BETH ANN CREIGHTON
LAURA KOISTINEN
Creighton & Rose, PC
Powers Building
65 S.W. Yamhill Street, Suite 300
Portland, OR 97204
(503) 221-1792

          Attorneys for Plaintiff

J. MICHAEL PORTER
MATTHEW A. TRIPP
Miller Nash Graham & Dunn LLP
111 S.W. Fifth Avenue
Suite 3400
Portland, OR 97204
(503) 224-5858

          Attorneys for Defendant

1 - OPINION AND ORDER
BROWN, Senior Judge.

        This matter comes before the Court on Plaintiff’s Motion

(#61) to Compel.     For the reasons that follow, the Court DENIES

Plaintiff’s Motion.



                               BACKGROUND

        On July 14, 2017, Plaintiff Demetrye Wilkins filed a

Complaint against Brandman University, his former employer,

alleging claims for

        (1)   Race discrimination relating to events that occurred

              from October 2014 to February 2016 in violation of

              Title VII, 42 U.S.C. § 2000e-2; 42 U.S.C. § 1981; and

              Oregon Revised Statutes § 659A.030(1)(a) and (b) and

        (2)   Retaliation against Plaintiff for opposing

              discrimination relating to events that occurred from

              October 2014 to February 2016 in violation of Title

              VII, 42 U.S.C. § 2000e-3; Oregon Revised Statutes

              § 659A.030(f); and Oregon Revised Statutes § 659A.199.

        On April 9, 2018, Magistrate Judge John Jelderks granted

Plaintiff’s Unopposed Motion for Extension of Discovery and PTO

Deadlines and directed discovery to be completed by July 12,

2018.

        On July 26, 2018, Magistrate Judge John Jelderks granted

Plaintiff’s Unopposed Motion for Extension of Discovery and PTO


2 - OPINION AND ORDER
Deadlines and directed discovery to be completed by September 10,

2018.

        On September 28, 2018, two weeks after the close of

discovery, the parties filed a Joint Motion to Stay Case

Deadlines while they conducted a settlement conference.

Magistrate Judge Jelderks granted the Motion on October 1, 2018.

        On January 16, 2019, the parties engaged in a settlement

conference, but they did not settle the matter.

        On February 14, 2019, Plaintiff filed a Motion for Extension

of Discovery and PTO Deadlines in which he sought an extension of

time to reopen discovery to depose two witnesses (Phillip

Doolittle and Dana Gelfand) and to serve an unspecified number of

document requests.    Defendant opposed Plaintiff’s Motion on the

ground that the Court has already given Plaintiff “ample

opportunity to obtain the information [he seeks] by discovery in

[this] action.”    Fed. R. Civ. P. 26(d)(2).   Specifically,

Defendant noted discovery had been open for 376 days during which

time Plaintiff took nine depositions and received 1,412 pages of

documents from Defendant.    In addition, Defendant asserted

Plaintiff had more than enough time to depose Gelfand and to seek

additional documents because Gelfand was identified as a witness

with “[k]nowlege of plaintiff’s conduct, performance, and work

environment and the decisions to discipline plaintiff” in

Defendant’s initial disclosures, which were served on Plaintiff


3 - OPINION AND ORDER
on October 25, 2017.    Plaintiff did not explain why he could not

have deposed Gelfand in the 320 days between his receipt of

initial disclosures and the September 10, 2018, discovery

deadline.    Defendant conceded it did not identify Doolittle in

its initial disclosures, but explained Doolittle is Defendant’s

Executive Vice Chancellor of Finance and Administration and Chief

Financial Officer.    Doolittle was not Plaintiff's supervisor or

manager, and the only evidence concerning his involvement in the

events underlying this case is that he was informed of and

concurred with the pending termination of Plaintiff's employment.

Nevertheless, Plaintiff learned about Doolittle's limited

involvement in the events at issue during depositions that took

place on June 13 and 14, 2018.    Plaintiff, however, failed to

depose Doolittle in the 88 days between depositions and the

September 10, 2018, discovery deadline.    Finally, Defendant noted

Plaintiff knew about the additional documents that he eventually

sought in his Motion and was aware of both witnesses by July 26,

2018, at the latest as established by the fact that Plaintiff’s

counsel referred to them in conversation with defense counsel at

that time.

        On February 20, 2019, Magistrate Judge Jelderks denied

Plaintiff’s Motion to Reopen Discovery, but he granted Plaintiff

leave to depose Doolittle and Gelfand no later than April 15,

2019.


4 - OPINION AND ORDER
     On March 4, 2019, the matter was reassigned to this judicial

officer.

     On April 9, 2019, the Court held a Rule 16 Conference and

set a deadline of May 7, 2019, for dispositive motions.

     On May 7, 2019, Defendant filed a Motion for Summary

Judgment.

     On May 24, 2019, Plaintiff filed a Motion (#61) to Compel.

The Court took Plaintiff’s Motion to Compel under advisement on

May 31, 2019.



                           DISCUSSION

     In his Motion to Compel Plaintiff moves the Court to compel

Defendant to produce documents responsive to Plaintiff’s Request

for Production Numbers 1, 4, and 5.

     Defendant objects to Plaintiff’s Motion to Compel on the

grounds that it raises issues that were already decided by

Magistrate Judge Jelderks, it is untimely, and it seeks to compel

production of documents that Defendant has already produced and

documents that are not responsive to Plaintiff's discovery

requests or required by Local Rule 26-7.1

     This Court considers the following factors when determining

whether an untimely motion to compel should be allowed:


     1
       Because the Court concludes Plaintiff’s request is
untimely and is not in the best interests of the parties or the
Court, the Court does not address Defendant’s other arguments.

5 - OPINION AND ORDER
             (1) the length of time since the expiration of the
             deadline, (2) the length of time that the moving
             party has known about the discovery, (3) whether
             the discovery deadline has been extended, (4) the
             explanation for the tardiness or delay,
             (5) whether dispositive motions have been
             scheduled or filed, (6) the age of the case,
             (7) any prejudice to the party from whom late
             discovery was sought, and (8) disruption of the
             court's schedule.

Short v. Equifax Info. Servs. LLC, No. 3:14-CV-0471-YY, 2016 WL

6683563, at *3 (D. Or. Nov. 14, 2016).

I.   Length of Time since the Expiration of the Deadlines

     As noted, on July 26, 2018, Magistrate Judge Jelderks issued

an Order directing the close of discovery by September 10, 2018,

which was 256 days before Plaintiff filed the current Motion to

Compel.   Thus, discovery closed two weeks before the parties

sought a stay of the case deadlines for purposes of settlement

negotiations, and the ensuing settlement conference was deemed

unsuccessful almost a month before Plaintiff filed his Motion to

Compel.

     “[N]umerous courts within the Ninth Circuit have denied

discovery motions filed after the close of discovery as

untimely.”     Short, 2016 WL 6683563, at *3 (citations and

quotations omitted).     See, e.g., Krause v. Nevada Mut. Ins. Co.,

No. 2:12-CV-00342-JCM, 2014 WL 428675, at *2 (D. Nev. Feb. 4,

2014)(“It has, however, long been the policy in this District

that, absent unusual circumstances, discovery motions should be

filed before the scheduled date for filing dispositive

6 - OPINION AND ORDER
motions.”); Kizzee v. Walmart, Inc., No. CV10–0802–PHX–DGC, 2011

WL 3566881, at *1 (D. Ariz. Aug. 15, 2011)(denying the

plaintiff’s motion to compel filed three months after the close

of discovery and after motions for summary judgment had been

filed); Skinner v. Ryan, No. CV–09–2152–PHX–SMM (LOA), 2010 WL

4602935 (D. Ariz. Nov. 5, 2010)(denying as untimely the

defendants’ motion to compel that was filed a month after the

deadline for bringing discovery disputes to the court's

attention).

      The Court finds this factor favors denying Plaintiff’s

Motion to Compel.

II.   Length of Time Plaintiff Has Known about the Discovery

      Plaintiff asserts he became aware of the documents that he

seeks when they were “mentioned in the depositions of defense

witnesses.”   Specifically, Plaintiff references the deposition

testimony of Madiha Chughtai, Laura Mumford, and Felicia Royce.

The record, however, reflects Plaintiff's counsel deposed those

witnesses in June 2018.   Plaintiff, therefore, knew or should

have known about the discovery that he seeks for more than 330

days before he filed his Motion to Compel.

      The Court finds this factor favors denying Plaintiff’s

Motion to Compel.   See, e.g., Krause, 2014 WL 428675, at *3

(denying motion to compel because the plaintiff knew about the

discovery 160 days before she filed the motion).


7 - OPINION AND ORDER
III. Discovery Deadline Extended

      As noted, Magistrate Judge Jelderks extended the discovery

deadline in this matter twice and permitted Plaintiff to take two

depositions well after the close of discovery.

      The Court finds this factor favors denying Plaintiff’s

Motion to Compel.

IV.   Explanation for the Delay

      Plaintiff does not offer any explanation for his failure to

file this Motion to Compel within the discovery period or before

Defendant filed its Motion for Summary Judgment.

      The Court finds this factor favors denying Plaintiff’s

Motion to Compel.

V.    Dispositive Motions Filed

      On April 9, 2019, this Court held a Rule 16 conference and

scheduled a dispositive motion deadline of May 7, 2019.

Defendant filed a Motion for Summary Judgment on May 7, 2019.

Plaintiff did not file his Motion to Compel until May 24, 2019,

which is more than two weeks after both the dispositive-motion

deadline and the date on which Defendant filed its dispositive

motion.

      The Court finds this factor favors denying Plaintiff’s

Motion to Compel.

VI.   Age of the Case

      This case is almost two years old and involves events that

8 - OPINION AND ORDER
occurred from October 2014 through February 2016.

      The Court finds this factor favors denying Plaintiff’s

Motion to Compel.

VII. Prejudice to Defendant and Disruption of the Court’s
     Schedule

      Defendant notes Plaintiff’s repeated extensions, disputes

about issues such as the propriety of this district court’s form

of stipulated protective order and document subpoenas, and

Plaintiff’s late deposition of Doolittle and Gelfand have

“significantly increased the time and cost associated with the

case.”   In addition, if the Court grants Plaintiff’s Motion it

will have to extend the dispositive-motions deadline in this

already two-year-old case.   The Court is charged in Federal Rule

of Civil Procedure 1 with promoting the “just, speedy, and

inexpensive determination of every action and proceeding.”

Plaintiff’s request would delay this matter further and increase

the costs to both parties.

      The Court finds this factor favors denying Plaintiff’s

Motion to Compel.

IX.   Balance

           As noted, all of the factors that the Court must

consider favor denying Plaintiff’s Motion.   In summary,

therefore, the Court concludes Plaintiff’s request is untimely

and denies Plaintiff’s Motion to Compel.



9 - OPINION AND ORDER
                            CONCLUSION

     For these reasons, the Court DENIES Plaintiff’s Motion (#61)

to Compel.

     IT IS SO ORDERED.

     DATED this 27th day of June, 2019.



                              /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




10 - OPINION AND ORDER
